DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 31-50 are allowed.
The following is an examiner’s statement of reasons for allowance.
2.	Regarding claims 31-37 and 48.  Claims 31-37 and 48 are allowed for the reasons as set forth in Applicant’s response filed 8/17/2021, page 14 to the top of page 16.
	Regarding claims 38-44 and 49.  Claims 38-44 and 49 are allowed for the reasons as set forth in Applicant’s response filed 8/17/2021, page 16 – page 17.
Regarding claims 45 and 47.  Claims 45 and 47 are allowed for the reasons as set forth in Applicant’s response filed 8/17/2021, page 18 – page 20.
Regarding claims 46 and 50.  Claims 46 and 50 are allowed for the reasons as set forth in Applicant’s response filed 8/17/2021, page 20 – page 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	---(2017/0223728) Luo et al teaches a BS or UE may use a MCS field (e.g,. within DCI) to indicate the modulation order to another wireless device (0079).
	---(2014/0362780) Malladi et al teaches a UL grant by an eNB may specify a fixed physical resource block allocation and a modulation coding scheme (0101).

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646